Citation Nr: 1211578	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, anxiety, and bipolar disorder.

 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh
INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared before the undersigned for a travel board hearing in August 2011.  A transcript of the proceeding is of record. 

In this case, the Veteran initially filed a claim of service connection specifically for PTSD.  Then, in April 2009, he amended his claim to include claims for bipolar disorder and a depressive disorder.  A review of the file reveals that he has been treated for PTSD symptoms, major depressive disorder, anxiety, and bipolar disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for other psychiatric disabilities if shown by the record and regardless of what the Veteran specifically claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal into a singular issue, as is listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it is necessary to remand the case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

First, the Veteran has not been provided a VA examination in connection with his acquired psychiatric disorder claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran has provided competent statements regarding sights and smells of burned flesh that he observed while working as a caregiver for patients in a hospital burn unit in service, which is his claimed in-service stressor.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a claimant is competent to report observations as they come to him through his senses).  He has also provided a buddy letter from a fellow service member who competently reported listening to the Veteran's stories about the burn unit during the period of time that the Veteran was working in the burn unit.  Service personnel records confirm that the Veteran worked in a hospital in service, although they do not confirm the burn unit specifically.  VA physicians and private physicians have treated him for depression, anxiety, bipolar disorder, and PTSD symptoms.  Because the Veteran is not competent to relate his in-service experiences to any currently diagnosed psychiatric disorder, and such relationship remains unclear from the record, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Notably, establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

A recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2011).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010).

Next, the Board finds that any outstanding VA outpatient treatment records should be obtained.  At his hearing before the Board, the Veteran indicated that he had been treated at VA Medical Center (VAMC) at Temple, and the clinic at Brownwood.  Records from Brownwood are present through May 2009 and records from Temple are present through June 2009.  Any additional outstanding records should be obtained.  Further, an August 2001 VA outpatient treatment record indicated that the Veteran should follow up with a VA clinic in Alexandria or Lafayette.  Records from Alexandria or Lafayette have not been obtained.  Additionally, the Veteran has indicated that he sought treatment at the VAMC in Waco from 2007 to the present.  All relevant records from Waco should be obtained.  

Additionally, in his February 2010 substantive appeal, the Veteran indicated that he is unable to obtain employment due to his psychiatric disorder(s).  VA should seek clarification from the Veteran as to whether he is in receipt of Social Security Administration (SSA) disability benefits.  If he responds in the affirmative, then SSA records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Seek clarification from the Veteran regarding whether he is in receipt of SSA disability benefits.  If so, obtain the SSA records.  Any negative response should be noted in the file.

2.  Obtain any outstanding treatment records, related to psychiatric disorders, as follows: 
   
   (a) from the VA outpatient clinic at Brownwood, Texas for the period since May 2009; 
   
   (b) from the VAMC at Temple, Texas for the period since June 2009; 
   
   (c) all records related to psychiatric disorders from the VA facilities in Alexandria and Lafayette, Louisiana.  
   
   (d) from the VAMC in Waco, Texas for the period since 2007. 

Any negative responses should be noted in the file.

3.  Following receipt of the foregoing records, afford the Veteran a VA psychiatric examination to evaluate the nature and etiology of any acquired psychiatric disorder, including bipolar disorder, anxiety, major depressive disorder, and PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  Forward the claims file to the designated examiner, which the examiner must review.

Regarding an assessment of PTSD, based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the DSM-IV criteria.  The VA examiner must determine whether the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Next, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If a psychiatric disability other than PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder found to be present had its onset in or is related to service.

In reaching any conclusion, the examiner should consider the Veteran's statements of continuity of symptomatology since service as well as his competent statements of observations that have come to him through his senses.  The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

4.  After the above actions have been completed, readjudicate the Veteran's claim, now characterized as a claim of service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford them the appropriate period of time within which to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

